UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-6354


JOHNNIE D. ALLEN,

                     Plaintiff - Appellant,

              v.

REGGILLETTE ANDERSON; HUBERT PERSON; DR. GEORGE SOLOMON;
CAPTAIN COBB; MR. SAULS; LANCELOT MERRIT, Deceased; MR.
HOWELL; MICHAEL MILLS; DARYLN WHITE; WALTER PENUEL;
OFFICER GAY; ROBERT VANDIFORD; CAPT. R. WATSON; SERGEANT
NOBLE; ALVIN KELLER; ROBERT C. LEWIS; DANNY SANFRIT; ESTATE
OF LANCELOT MERRITT,

                     Defendants - Appellees.


Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:13-ct-03238-FL)


Submitted: August 30, 2018                                   Decided: September 6, 2018


Before MOTZ and WYNN, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Johnnie D. Allen, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Johnnie D. Allen appeals the district court’s order granting summary judgment in

favor of defendants and denying relief on his 42 U.S.C. § 1983 (2012) complaint. We

have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Allen v. Anderson, No. 5:13-ct-03238-FL (E.D.N.C.

Mar. 29, 2018). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.

                                                                           AFFIRMED




                                           2